April 29, 1964


Honorable Jesse James                Opinion No. c- 250
State Treasurer
Austin, Texas                        Re: Whether, under the
                                         related facts, the
                                          rovlsions of Article
                                         E 344a, Vernon's Civil
                                         Statutes, Is sufficient
                                         authority to transfer
                                         balances in certain
                                         specific funds, from
                                         such funds to the credit
                                         of the General Revenue
Dear Mr. James:                          Fund.
          This office Is In receipt of your letter of April
10, 1964, wherein you ask the following question:
         'Please advise by official opinion
    whether, under the facts as related herein,
    the provisions of Article 4$&a, Texas Re-
    vlsed Civil Statutes, is sufficientauthority
    to transfer balances in the specific funds
    referred to from such Funds to the credit
    of the General Revenue Fund.
          "The facts as related by the office of
     the Comptrollerof Public Accounts are as
     follows:
         'There Is an unexpended balance in the
    Federal National Institute of Health Fund
    130 of $36.72.  This fund was created for
    the purpose of receiving deposits of grants
    from,the Federal government for a research
    project to be administeredby the Austin
    State Hospital, such grants being designated
    for the payment of salaries. It is reported
    that the project has been completed and the


                           -1211-
Hon. Jesse James, page 2 (C-250 )


    Austin State Hospital has advised the Comp-
    troller of Public Accounts that the balance
    in the fund will not be spent by them and the
    amount will not be required to be refunded
    to the Federal government. The balance rep-
    resents depository interest earned and credited
    to the fund from 1961 through March of 1964.
          "There Is an unexpended balance of
     $1,235.60 In the Federal Drought Relief
     Fund 290. This balance representsunex-
     pended balances of Federal grants and/or
     depository interest under the Drought Hay
     Program.
          "There have been come controversies
     between the United States Government and
     the State of Texas with reference to the
     amount due the Federal Government as re-
     funds under the Hay Program. The United
     States governmenthas now deducted from
     Federal grants to the State Highway Depart-
     ment the amount United States government
     contends to be due to the Federal government.
     There are no statutory provisions for the
     transfer of the amount to the Highway Fund,
     and there have been no recent transactions
     in the Drought Hay Program.
          'There is an unexpended balance in the
     Radio and T.V. AdministrationFund 69 In
     the sum of $6,868.00. This fund was created
     in 1961 for the purpose of providing admlnis-
     tration expenses for the enforcementof the
     Radio and T.V. Act. Revenue was credited to
     the fund as provided by the Act. The Legis-
     lature did not make an appropriationof this
     amount to the Comptrollerof Public Accounts.
     The Act was repealed by the 56th Legislature
     in 1959, and the purpose for this fund has
     ceased to exist.
          'On each of the above funds the Comp-
     troller has requested approval of the transfer
     of the above referred to balances from their
     respective funds to the credit of the General
     Fund under the provisions of 434&a and the
     State Auditor has indicated his approval of
     a transfer."

                           -1212-
Hon. Jesse James, page 3 (C-250 )


          The following statute is applicable to the question
you have asked:
           Article 434&a, Vernon's Civil Statutes:
           "The Comptroller,with the consent and
      approval of the State Auditor and Efficiency
      Expert, and the State Treasurer, may, at any
      time, transfer any balance.in any dormant
      fund, the source of which~is unknown or the
      purpose for which it was collected has be-
      come moot, into the General Revenue Fund.
      Any transfer so made may be subject to ap-
      propriation as a refund by the Legislature,
      should the source and purpose of such fund
      become known and active at any time in the
      future."
          Article &$&a, Vernon's Civil Statutes, provides
in certain cases for the transfer of the balances of dormant
funds into the General Revenue Fund. It provides that the
Comptrollerat the~consentand approval of the State Auditor
and Efficiency Expert, and the State Treasurer may at any
time transfer any balance in any dormant funds, the source
of which is unknown or the purpose for which it was collected
has become moot into the General Revenue Fund.
          Under the facts you have submitted, it Is our
opinion that the Comptrollermay transfer the stated balances
Into the General Revenue Fund if the prerequisitesof Article
434&a, Vernon's Civil Statutes, are complied with.
                       SUMMARY
            Under the facts as related herein, the
       provisions of Article 4344wernon's Civil
       Statutes, are sufficientauthority to trana-
       fer balances in the specific funds referred to
       to the credit of the General Revenue Fund.
                                 Very truly yours,
                                 WAGGONER CARR
                                 Attorney General



BM:Illkh                            Assistant

                             -1213-
Hon. Jesse James, page 4 (C-250 )


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
Gordon Cass
Howard Fender
Beady Coleman
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                            -1214-